In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00114-CR
         ______________________________


      HOWARD WEATHERALL, JR., Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 354th Judicial District Court
                 Hunt County, Texas
                Trial Court No. 25250




      Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

        A jury found Howard Weatherall, Jr., guilty of aggravated assault with a deadly weapon and

unlawful possession of a firearm. Weatherall pled true to several previous felony convictions, his

sentence was enhanced, and the trial court imposed forty years of imprisonment in the Texas

Department of Criminal Justice—Institutional Division. On appeal of two cause numbers briefed

together, Weatherall alleges the trial court erred in failing to submit the issue of self-defense to the

jury, and claims his counsel was ineffective in failing to request a jury instruction on the defense of

necessity.1

        We addressed Weatherall's points of error in detail in our opinion of this date in cause

number 06-09-00095-CR. For the reasons stated therein, we affirm the trial court's judgment.



                                                        Jack Carter
                                                        Justice

Date Submitted:         October 5, 2009
Date Decided:           October 20, 2009

Do Not Publish




        1
        Weatherall appeals from two convictions, one for aggravated assault with a deadly weapon,
and another for unlawful possession of a firearm, cause numbers 06-09-00095-CR and 06-09-00114-
CR.

                                                   2